Citation Nr: 0416678	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  95-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service connected right 
knee disability.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service connected right 
knee disability.  

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service connected right 
knee disability.  



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the RO.  

In February 2003, the Board sought to conduct further 
development under a regulation that was since held invalid.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As such, in July 2003, the Board remanded this case to the RO 
for further action.  



FINDINGS Of FACT

1.  The veteran is not shown to be suffering from current 
right hip disability due to service or his service-connected 
right knee disability.  

2.  The veteran is not shown to be suffering from a current 
low back disability due to his service-connected right knee 
disability.  

3.  The currently demonstrated left knee arthritis is shown 
as likely as not to be due to the veteran's service-connected 
right knee disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right hip disability 
that is due to disease or injury that was incurred in or 
aggravated by active service or proximately due to or the 
result of his service-connected right knee disability.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).  

2.  The veteran is not shown to have a low back disability 
that is due to a disease or injury that is proximately due to 
or the result of his service-connected right knee disability.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2003).  

3.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by arthritis is proximately 
due to or the result of the veteran's service-connected right 
knee disability.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless for the reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which claimants are entitled.  38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Indeed, in January 2003, he indicated that he had no further 
evidence to submit and that he wished for the case to be 
decided "as is," namely, based on the evidence of record.  
Thus, the Board believes that all relevant evidence which is 
available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by an October 2001 letter and the July 2003 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefits sought, and he has been advised via those documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows that, 
on enlistment, the veteran denied all listed symptoms and 
disabilities.  Further, on September 1959 enlistment medical 
examination, no relevant disabilities were noted.  In April 
1962, the veteran injured his right knee, and right knee 
surgery took place in service.  

On service medical examination in June 1963, no disabilities 
were found, although the veteran complained of having swollen 
and painful joints.  Indeed, the examiner indicated that 
there was no right knee swelling or laxity although there was 
slight crepitus.  

The service medical records are silent with respect to 
complaints or diagnoses pertaining to the left knee, low back 
or right hip.  

Service connection for a right knee disability was granted 
effective on October 2, 1963.  

The September 1972 private medical records revealed a 
diagnosis of osteoarthritis of both knees.  

On October 1972 VA neurologic examination, the examiner 
diagnosed back spasm related to kidney problems.  

In October 1973, lumbar scoliosis was diagnosed and shoe 
inserts were prescribed.  

By March 1975 rating decision, the RO denied service 
connection for a back condition.  The veteran was informed of 
the RO's decision that month but did not initiate an appeal, 
and the decision became final.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103.  

By June 1977 rating decision, the RO again denied service 
connection for a back disability.  The veteran was informed 
of the RO's decision that month but did not initiate an 
appeal, and the decision became final.  Id.  

A September 1983 X-ray study of the left knee appeared 
radiographically negative.  

A subsequent undated magnetic resonance imaging of the left 
knee revealed a large complex tear in the posterior horn of 
the medial meniscus.  The veteran, apparently, suffered a 
fall in October 1993 in which the left knee was injured.  

On March 1994 VA examination of the hip, the veteran 
complained of having back pain since his right knee injury in 
service as well as right hip pain since 1963.  On objective 
examination, the examiner noted moderate left knee 
tenderness, slight thoracic scoliosis, lumbar tenderness and 
left hip tenderness.  The examiner diagnosed lumbosacral 
strain and right hip tendonitis.  

In September 1996, the veteran testified that his right knee 
gave out and caused him to fall.  He also stated that a 
platform on which he was standing was unstable and that his 
foot became stuck in the platform.  The veteran argued that 
his low back disability was due to the limp that resulted 
from his right knee disability.  He also stated that he was 
told that his left knee disability was related to his right 
knee disability and made reference to left knee surgery.  

On June 1997 VA examination of the joints, the veteran 
reported a car accident in which he was struck by a drunk 
driver.  Following the accident, he and his wife had to be 
cut out of their car.  The examiner diagnosed residuals of 
left knee surgery with limitation of motion, probable right 
hip disease and lumbosacral arthritis.  

The examiner indicated that he would have to order X-ray 
studies in order to assist with the diagnoses.  The examiner 
opined that the veteran's left knee, low back and right hip 
disabilities were the result of his service-connected right 
knee disability.  The examiner also stated that the veteran 
had back strain.  

The contemporaneous X-ray studies revealed no abnormalities 
of the low back or right hip.  An X-ray study of the left 
knee revealed degenerative arthritis.  In an addendum to the 
examination report after having obtained the X-ray study 
results, the examiner asserted that he could not explain the 
veteran's low back and right hip complaints and indicated 
that the veteran's low back pain could be due to urinary 
calculi that were seen on the low back X-ray study report.  

In September 1997, the veteran failed to report for VA 
examinations of the joints and spine.  He furnished no 
explanation for his failure to appear.  

In January 2000, the veteran again failed to report for VA 
examinations of the bones and joints.  A notation indicated 
that the examinations were scheduled in the wrong 
jurisdiction and that the veteran currently resided in 
Pennsylvania.  

In January 2000, the veteran spoke with an official at the 
RO.  He indicated that he had moved to Pennsylvania and had 
been injured in an automobile accident and undergone several 
leg surgeries.  

An August 2000 Decision Review Officer's conference report 
reflected that the veteran suffered two significant post-
service injuries, the latter injuries occurred in an 
automobile accident.  The Decision Review Officer asked the 
veteran for authorization to obtain medical records of 
treatment following the accident.  The veteran refused 
stating that he was not "claiming anything based on the 
accident."  

In January 2003, the veteran indicated in a written statement 
that he could not keep a VA medical examination appointment 
scheduled for later that month.  He indicated that he 
underwent a VA examination in 1996 and did not initiate the 
currently scheduled examination.  He suggested that he did 
not wish to be scheduled for a further examination in asking 
that his case be returned to the Adjudication Division to be 
decided.  


Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Because the veteran failed to appear for VA medical 
examinations scheduled in connection with his claim without 
good cause shown and because he has indicated a lack of 
willingness to report for future examinations, the veteran's 
claims must be decided based on the evidence of record.  38 
C.F.R. § 3.655.  

Service connection will only be granted in the presence of a 
current disability.  Gilpin, supra; Degmetich, supra.  On 
June 1997 VA orthopedic examination, the examiner initially 
diagnosed right hip disease but indicated that an X-ray study 
would be necessary.  

Upon reviewing the relevant X-ray study, the examiner 
concluded that no right hip abnormality was present and that 
he could not explain the veteran's right hip complaints.  

Because the most recent pertinent evidence of record does not 
reveal the presence of a right hip disability, service 
connection must be denied both on a direct basis and as 
secondary to the veteran's service-connected right knee 
disability.  38 C.F.R. §§ 3.303, 3.310.  

Similarly, pursuant to that examination, the examiner 
initially diagnosed lumbosacral arthritis but indicated that 
an X-ray study of the low back would be necessary in order to 
confirm that diagnosis.  

Following that X-ray study, the examiner noted that no 
lumbosacral arthritis was present.  In the absence of a 
current disability, service connection for a low back 
disability on a secondary basis cannot be granted.  38 C.F.R. 
§ 3.310.  

With respect to service connection for a low back disability, 
the RO previously denied service connection for such on a 
direct basis by March 1975 and June 1977 rating decisions 
which became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103.  A finally decided issue will only be 
reopened in the presence of new and material evidence.  See 
38 C.F.R. § 3.156.  

Normally, therefore, the Board would have to discuss whether 
sufficient new and material evidence had been received before 
addressing the matter of service connection for a low back 
disability.  Because, however, the veteran is claiming and 
the Board herein has addressed the matter of service 
connection for a low back disability on a secondary basis 
only, the question of new and material evidence to reopen a 
claim of service connection on a direct need not be 
addressed.  

With respect to the veteran's left knee disability, the 
record contains evidence of a nexus between that disability 
and the veteran's service-connected right knee disability.  
The June 1997 VA orthopedic examination report indicates that 
the examiner was well aware that the veteran was a victim of 
a severe automobile accident.  

The examination report, nonetheless, reflects a medical 
opinion that the veteran's left knee disability resulted from 
the veteran's service-connected right knee disability.  There 
is no credible evidence to the contrary.  The X-ray studies 
showed degenerative arthritis of the left knee.  

As the veteran is entitled to the benefit of the doubt and 
must prevail when the evidence is at least in relative 
equipoise, service connection must be granted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.303, 3.310; Ortiz, supra; Gilbert, 
supra.

The Board observes that the veteran's left knee was injured 
in October 1993.  However, the Board also recognizes that 
left knee arthritis was first suggested in September 1972.  

The Board has taken into account the veteran's refusal to 
authorize VA to obtain private medical records related to 
injuries sustained during the automobile accident.  The Board 
further acknowledges that the present character of the 
veteran's left knee disability might well be related to the 
automobile accident.  

However, as the Board is compelled to decide the claim based 
on the evidence of record, service connection for the 
veteran's left knee disability manifested by arthritis must 
be granted as secondary to his service-connected right knee 
disability.  38 C.F.R. § 3.655.



ORDER

Service connection for a right hip disorder is denied.  

Service connection for a low back disorder as secondary to a 
service-connected right knee disability is denied.  

Service connection for left knee arthritis is granted.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




